DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. US-16449130. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations in both sets of inventions are drawn to comparing systems states obtained from side-channel and CAN bus signals to detect malicious or cyber attacks.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 recites“the system as set forth in claim 19”. Claim 19 is a method claim, not a system claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10-12 and 19-21, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jain et al. (US-20180262527).
a.	Referring to claims 1, 10 and 19:
	Regarding claims 1, 10 and 19, Jain teaches a system for side-channel based detection of cyber-attack, the system comprising: one or more processors and a memory, the memory being a non-transitory 5computer-readable medium having executable instructions encoded thereon, such that upon execution of the instructions, the one or more processors perform operations of converting data bus signals from a platform into a first time series of system states (Para 27 and 28….. CAN bus signal converted to 0 or 1 system state);  10converting analog side-channel signals from the platform into a second time-series of system states (Para 27 and 28…. side channel voltage signal of high or low converted to system state of 1 or 0); detecting anomalous behavior of the platform by comparing the first time series of system states with the second time series of system states to identify violations of predetermined constraints, the anomalous 15behavior being designated as a cyber-attack of the platform (Para 28….. comparing the states to identify a cyber-attack by an adversary); and causing the platform to initiate an action based on the cyber-attack (Para 32…. defensive action).  
Referring to claims 2, 11 and 20:
	Regarding claims 2, 11 and 20, Jain teaches the system as set forth in Claim 1, wherein said action comprises at least one of deactivating internet network connections and switching the platform into a safe 20mode to disable one or more functions (Para 32… changes to one or more functionalities).  
a.	Referring to claims 3, 12 and 21:
	Regarding claims 3, 12 and 21, Jain teaches the system as set forth in Claim 1, wherein the data bus is a vehicle CAN bus (Para 27 and 28… vehicle CAN bus line).  
Allowable Subject Matter
Claims 4-9, 13-18 and 22-27 are objected to as being dependent upon a rejected base claim, but would be allowable if any of the claims are the moved to the independent claims including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854.  The examiner can normally be reached on Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/IZUNNA OKEKE/Primary Examiner, Art Unit 2497